[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                         ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 04-15933                      July 07, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                  CLERK

                     D. C. Docket No. 04-00282-CR-CAP-1-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

      versus

MARLENE ALVARADO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (July 7, 2005)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Marlene Alvarado appeals her 46-month sentence for illegally reentering the

United States after being deported, in violation of 8 U.S.C. § 1326(a) and (b)(2).
On appeal, Alvarado argues that, in light of United States v. Booker, 543 U.S. ___,

125 S. Ct. 738 (2005), the district court erred by imposing a 16-level enhancement

to her offense level under the Federal Sentencing Guidelines, pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A)(i), based on a finding that she previously had been deported after

a conviction for a felony that is a drug trafficking offense, when this fact was not

charged in the indictment, admitted to by her, or proven to a jury beyond a

reasonable doubt. Alvarado also argues that the district court erred by sentencing

her under a mandatory guidelines system.

      We have explained that there are two types of Booker error: (1) a Sixth

Amendment error–that is, imposing a sentencing enhancement based on judicial

findings that go beyond the facts admitted by the defendant or found by the jury;

and (2) statutory error–being sentenced under a sentencing guidelines scheme that

is mandatory. United States v. Shelton, 400 F.3d 1325, 1330–31 (11th Cir. 2005).

I. Sixth Amendment Error

      Because Alvarado raised a constitutional objection to her sentence before

the district court based on Blakely v. Washington, 542 U.S. __, 124 S. Ct. 2531

(2004), we review the constitutional issue de novo, but will reverse only for a

harmful error. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

Constitutional error must be disregarded if the error is harmless beyond a

                                          2
reasonable doubt. United States v. Candelario, 240 F.3d 1300, 1307 (11th Cir.

2001). In the instant case, we find no constitutional Booker error, so we need not

reach whether the error is harmless beyond a reasonable doubt.

      In Booker, the Supreme Court “left undisturbed its holding in

[Almendarez-Torres v. United States, 523 U.S. 224, 227, 118 S. Ct. 1219, 1233

(1998)], that recidivism is not a separate element of an offense that the

government is required to prove beyond a reasonable doubt.” United States v.

Orduno-Mireles, 405 F.3d 960, 962 (11th Cir. 2005). Moreover, the Court

reaffirmed Apprendi’s holding that “[a]ny fact (other than a prior conviction),

which is necessary to support a sentence exceeding the maximum authorized by

the facts established by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.” Id. Accordingly, in

Orduno-Mireles we observed that “the Court’s holding in Booker . . . is not

implicated when a defendant’s sentence is enhanced based on a prior conviction.”

Id.

      To the extent that the Supreme Court’s recent decision in Shepard arguably

undermined Almendarez-Torres, that decision does not undermine our outcome

here. See Shepard v. United States, __ U.S. __, 125 S. Ct. 1254 (2005). Alvarado

did not dispute her prior conviction. Accordingly, the sentencing court did not

                                          3
resolve disputed facts, but based its sentence on admitted facts. See Shepard, 125

S. Ct. at 1263; see also United States v. Burge, 407 F.3d 1183, 1191 (11th Cir.

2005); Shelton, 400 F.3d at 1330. Therefore, in this case, we are not presented

with an opportunity to determine the implications and reach of Shepard.

      Because Almendarez-Torres remains good law after Booker, and because

Alvarado’s sentence was enhanced only based on the facts of her prior conviction,

we hold that there was no Sixth Amendment violation when the district court

enhanced Alvarado’s sentence pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i). See

Orduno-Mireles, 405 F.3d at 962.

II. Statutory Error

      Although the district court did not violate the Sixth Amendment in

sentencing Alvarado, it did commit a statutory Booker error. Due to the nature of

the Supreme Court’s Booker remedy, we have concluded that a district court has

committed Booker error whenever it sentences a defendant under a mandatory

guidelines scheme, even in the absence of a Sixth Amendment error. Shelton, 400

F.3d at 1330–31.

      When an error is nonconstitutional, it is harmless if it does not affect the

substantial rights of the parties. See 28 U.S.C. § 2111; United States v. Guzman,

167 F.3d 1350, 1353 (11th Cir. 1999). “[A] nonconstitutional error requires

                                          4
reversal only if it resulted in actual prejudice because it had substantial and

injurious effect.” Guzman, 167 F.3d at 1353 (internal quotations and citation

omitted). The government bears the burden of showing that the error did not

affect Alvarado’s substantial rights. United States v. Fern, 155 F.3d 1318, 1327

(11th Cir. 1998). “The non-constitutional harmless error standard is not easy for

the government to meet.” United States v. Mathenia, __F.3d__, No. 04-15250,

2005 WL 1201455 at *2 (11th Cir. May 23, 2005). Here, the government has

failed to meet its burden.

       First, the government concedes in its brief that there was a statutory error,

and therefore, does not even attempt to meet its burden to show that the error was

harmless. Second, a review of the record reveals no indication of what sentence

the district court would have imposed had it known the Guidelines were advisory

only. Accordingly, because “[w]e simply do not know what the sentencing court

would have done,” the government has not met its burden to show that the error

was harmless, we vacate Alvarado’s sentence and remand to the district court for

resentencing. See United States v. Davis, 407 F.3d 1269, 1271 (11th Cir. 2005).

      For the foregoing reasons, we VACATE Alvarado’s sentence and

REMAND to the district court for re-sentencing consistent with the Supreme

Court’s decision in Booker.

      SENTENCE VACATED and REMANDED.

                                           5